Citation Nr: 1604449	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-48 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for venous stasis of the left lower extremity with dermatitis and persistent ulceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1961 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision which reduced the evaluation of the Veteran's left leg venous stasis from 60 to 40 percent.


FINDING OF FACT

The record contains no indication that the appellant's service-connected left leg venous stasis exhibited improvement as of March 1, 2010, and the reduction in the disability rating for venous stasis from 60 to 40 percent as of that date was therefore improper.


CONCLUSION OF LAW

Restoration of the 60 percent disability rating for left leg venous stasis is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.104, Diagnostic Code 7121 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Prior to reducing a Veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"); see also 38 C.F.R. § 3.344(c).

The Veteran's left leg venous stasis is evaluated pursuant to the criteria for phlebitis.  Under VA's Rating Schedule, phlebitis is rated as follows: massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).

Service connection was granted for left leg venous stasis in a September 2007 rating decision.   A 60 percent evaluation was assigned, based on persistent edema, eczema, atrophic skin changes and ulceration, exfoliation, crusting, and hypopigmentation.  

The RO's evaluation of the Veteran's left leg venous stasis was based on a May 2007 VA examination.  At that time, the examiner noted the Veteran's report of skin ulcers, for which he received skin care and dressings, as well as venous stasis causing intermittent claudication and calf pain at rest.  Physical examination revealed an ulceration above the left ankle, with exfoliation, crusting, and hypopigmentation.  There was no tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion.

A July 2007 radiology note indicates that Doppler arterial flow testing was not performed on the left leg because a dressing was in place for ulcer treatment.  

A periodic VA examination was conducted in June 2009.  The Veteran reported that he had undergone surgical removal of ulcers on his ankles.  He indicated that he experienced constant leg edema which could be relieved by elevation or compression hose.  He endorsed dark pigmentation and intermittent ulceration.  He also endorsed difficulty walking more than 50 feet, and difficulty walking up steps.  On physical examination, the physician reported that there was no skin breakdown.  Varicose veins were present on the left, with no ulcers.  Elevated, 3+ edema was present, as was stasis pigmentation.  There was no eczema.  

In July 2009, the RO proposed to reduce the evaluation of the Veteran's left leg venous stasis from 60 to 40 percent.  

VA outpatient records dated in July 2009 indicate the Veteran's complaint of varicose veins on both legs, left worse than right.  He indicated that his legs were constantly swollen, and that he felt constant burning around his ankles.  Physical examination revealed that the Veteran's left leg was significantly more swollen than the right, with varicose veins around the ankle, light brown discoloration over the shin, and dark brown colored scars over the calf.  There was no sign of open wounds or cellulitis.  Similar findings were reported in September 2009,

In February 2010, the Veteran stated that his legs were constantly swollen, even with the use of compression hose.  He noted that he experienced skin irritation and had a history of ulcers caused by scratching his skin.  

A VA fee basis examination was conducted in December 2010.  The examiner reported the Veteran's complaint of leg pain and cramping on walking 20 yards, relieved with rest.  The Veteran endorsed calf pain at rest, swelling of the legs, and ulcers.  The examiner reported that left lower extremity examination revealed no ulcer, stasis pigmentation, or eczema.  He also stated that there was no edema, persistent coldness, changes in color, ischemic limb pain, ulcers, edema, atrophic skin changes, dermatitis, or cellulitis.  He stated that there was no change in diagnosis, and that the Veteran's condition was active.  

In a November 2011 statement, the Veteran disputed various findings reported by the December 2010 VA examiner.  He pointed out that the examiner had identified him as right handed, when he was in fact left handed.  He noted that while the examiner essentially reported a negative examination of his left lower extremity, he had varicose veins and edema that required the wearing of support hose at all times.  He also pointed out that the examiner had stated that he did not use corrective foot wear, when he clearly wore prescription diabetic shoes with custom fitted insoles.  

Having carefully reviewed the record, as reflected by recitation of the evidence above, the Board finds that restoration of the Veteran's 60 percent evaluation is in order.  In this regard, it is not entirely clear that the June 2009 examination report reflects that the Veteran experienced improvement in his left leg venous stasis condition.  Rather, while the June 2009 examination report notes that no ulcers were present, the other signs and symptoms identified by the examiner seem to be consistent with those found on examination in May 2007.  Moreover, outpatient records dated in July and September 2009 indicate edema, stasis pigmentation, and scarring.  These findings are on par with the criteria for a 60 percent evaluation.  Finally, the Board notes that the December 2010 fee basis examiner reported that there was no edema, color changes, or skin changes.  In light of previous findings which seem to demonstrate persistent symptoms, the Board concludes that this examination report is not adequate for the purpose of evaluating the Veteran's left leg venous stasis.  Consequently, the Board has determined that it cannot be stated with any certainty that there has been improvement in the Veteran's venous stasis.  Accordingly, the 60 percent evaluation is restored.

In sum, the Board finds that the record does not indicate that improvement suggested by the VA examinations actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the appellant's service-connected left leg venous stasis from 60 to 40 percent.  Under these circumstances, the reduction is void ab initio.  Brown, 5 Vet. App. at 422 ; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 


ORDER

The 60 percent evaluation for left leg venous stasis is restored, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


